El Juez Asociado Sr. Wole
emitió la opinión del tribunal.
La sentencia dictada en este caso debe ser confirmada prin-cipalmente por el fundamento de que la acción ba prescrito a favor de la demandada Isabel Núñez Rivera. Muclias otras personas fueron becbas partes en este pleito, pero como Isabel Núñez Rivera está en posesión de la finca en litigio ale-gando ser dueña de la misma, y como se ba alegado que *737es ella la persona qne está en posesión de la finca qne reclaman los demandantes, no es necesario qne tomemos en conside-ración a los demás demandados.
Gonzalo Núñez Rivera y Matilde Núñez Aguayo son los demandantes en este pleito, siendo cada uño de las mismos herederos de Jnan Basilio Nnñez y Urqnizn, annqne son hijos de distintas madres. Su padre estnvo casado dos veces. Desde el año 1842 al 1863 el expresado Jnan Basilio Nnñez estnvo en posesión de la finca “Isleta,” compuesta de 430 cnerdas con el consentimiento de Francisco Stewart, que era el ver-dadero dueño, quien en octubre 8 de 1863 vendió la finca al mencionado padre de los demandantes. De esta finca Juan Basilio Núñez vendió a otras personas dos parcelas de te-rreno compuestas de 88 y 135 cuerdas, respectivamente. Fa-lleció bajo testamento en Jersey City, New Jersey, en abril de 1892, instituyendo como sus únicos herederos a las per-' sonas que naturalmente tenían derecho a su herencia, o sea a los hijos de ambos matrimonios, y a su segunda esposa. Isabel Núñez Rivera era una de las hijas de Juan Basilio Núñez tenida en su primera esposa.
Estos hechos aparecen expresados en substancia en los trece primeros párrafos de la demanda. Los demás párra-fos de la misma son como sigue:
“14. Que la demandada Isabel Núñez y Rivera adquirió de un origen enteramente distinto, o sea, de un tal Manuel Saturnino Rivero, que carecía en absoluto de título de propiedad y que no hubo ni derivó' su derecho del de legítima propiedad de Juan Basilio Núñez y IJrquizu, la finca ‘Isleta1 reclamada ahora. Y añaden vuestros peticionarios-que, para hacerse de un título, aunque supuesto y aparente, Manuel. Saturnino Rivero, absolutamente extraño a la propiedad de la citada, hacienda ‘Isleta,’ vendió sin derecho ninguno real y efectivo de do-minio ni de posesión, por precio ficticio de once pesos fuertes, a María. Engracia Náter, 147 cuerdas de la susodicha hacienda ‘Isleta,’ por' escritura de 30 de junio de 1869, traspasándolas a su vez por otra escritura de 12 de agosto de 1880 a José Dolores Infante y Santana,, quien las retrovendió pocos días después por escritura de 24 de.agosto de 1880 a la misma María Engracia Náter, la erral traspasó de ellas. *73887 a 90 cuerdas de la propia finca, poco después, a su nieta Isabel Núñez Rivera, la demandada, por escritura de 7 de noviembre de 1881.
“15. Que la coheredera mayor, Isabel Núñez y Rivera, empezó a poseer la descrita hacienda ‘ Isleta, ’ o sea su terreno remanente en un principio compuesto de 147 cuerdas, a voz y en nombre de su legítimo padre y de su familia desde la ausencia de éste para los Estados Unidos en el año de 1885, y la ha venido poseyendo así hasta que falleció su dicho padre y causante Núñez Urquizu en New York en 1892; y que desde esta fecha la ha venido detentando con un perí-metro reducido a 87 o 90 cuerdas, ilegalmente, excluyendo de su disfrute a sus hermanos y coherederos los reclamantes, sin haberles dado nunca participación alguna en ella ni en sus frutos; de cuya porción de 147 cuerdas de la citada hacienda ‘Isleta,’ retenida por María Engracia Náter e Isabel Núñez Rivera, aparece inscrita a favor de. esta última en el registro de la propiedad, el siguiente lote de terreno:
. “ ‘1. Rústica. Terreno que es parte segregada de otra mayor cuya descripción es la siguiente: situado en el barrio de “Juan Sánchez,” sitio “Isleta” de la jurisdicción de Bayamón. Su cabida es de ochenta y siete a noventa cuerdas poco más o menos. Colinda por el norte con la población de Bayamón, por el mediodía con Don Fernando Segundo Montilla, por el poniente con Don Cándido Cobián, por el saliente con la Sucesión de Morales y el citado Montilla. La expre-sada finca atraviesa de norte a sur el camino que va para Guainabo y de saliente a poniente en parte el otro camino que conduce a Río Hondo, en cuya estancia existe una casa-habitación terrera consti-tuida de maderas y cubierta de zinc.’
“16. Que ni Juan Basilio Núñez Urquizu, ni su primera ni su isegunda esposa, ni sus herederos los demandantes se han obligado ni han otorgado escritura ni traspaso de ninguna clase a favor de Manuel ¡Saturnino de Rivero, ni de ninguno de los demandados, de todo ni de parte de la descrita hacienda ‘Isleta.’
. “Í7. Que la finca ‘Isleta’ objeto de esta reclamación, ha venido dando un promedio anual de producción, calculado a razón de $90 mensuales las 87 a 90 cuerdas retenidas por Isabel Núñez y Rivera, y $60 mensuales el remanente.
‘ ‘ 18. Que el demandante Gonzalo Núñez y Rivera se ausentó de esta Isla, desde su minoridad, sin conocimiento de estos antecedentes ale-gados,, habiendo regresado a Puerto Rico a fines del año de 1909-
, “19. Que Amalia Aguayo y Canales, la segunda esposa de Juan *739Basilio Núñez Urquizu, falleció en Bayamón el día 26 de noviembre de 1898, sucediéndola en todos sus derechos hereditarios su única hija la peticionaria Matilde Núñez y Aguayo.
“20. Que en repetidas ocasiones, durante el mes de abril de 1890 y durante el año de 1910, y que desde 1890 hasta hoy, los demandados han reconocido tácita e implícitamente unas veces, y de una manera expresa otras, que los demandantes tienen sus participaciones heredi-tarias indivisas en las 147 cuerdas de terreno componentes y remanen-tes de la citada hacienda ‘Isleta’ y señaladamente en las descritas bajo el alegato 15 de esta demanda.
“21. Que los herederos de Josefa Rosenda Núñez Rivera, o sean Herminio, Isabel, Mercedes y Belén Padial Núñez figuran en esta acción como demandados por haberse negado a asociarse como partes demandantes.
“Por todo lo cual, los demandantes piden a la honorable corte se sirva en su día dictar sentencia definitiva, condenando a los deman-dados a proceder a la partición y división legal de dicha finca here-ditaria nombrada ‘Isleta,’ descrita y referida en los alegatos 14 y 15 de esta demanda, juntamente con la restitución o entrega a vuestros peticionarios de las participaciones dominicales o partes que en la misma resulte eorresponderles con arreglo a derecho, y su equivalente en dinero en su defecto, con más la porción de frutos correspondientes de todas clases producidos o podidos producir desde el año 1885, a justa regulación de peritos, hasta el en que se verifique el reintegro, con más las costas, costos y gastos de este litigio. ’ ’
Al contestar Isabel Núñez Rivera la demanda negó las alegaciones de la misma que existían en sn contra alegando dos defensas; la primera de estas defensas fué que siendo ésta una acción personal, había prescrito por virtud del artículo 1865 del Código Civil por haber transcurrido más de 15 años; y como segunda defensa la adquisición de un título por prescripción ordinaria de acuerdo con el artículo 1858 del Código Civil.
Si se examina el párrafo' 14 de la demanda se verá que con-siderado aisladamente, en él se admite que en su origen, la adquisición de la finca fué justa y suficiente, no probándose mala fe sobre la cual pueda fundarse un título por prescrip-ción ordinaria, por haber transcurrido el tiempo necesario para adquirir el mismo, defensa que fué alegada por la de-*740mandada. En dicho párrafo Isabel Núñez Eivera aparece haber adquirido su título de Manuel Saturnino Eivero y últi-mamente de su abuela' María Engracia Náter. Aunque el párrafo 14 de la demanda alega que Manuel Saturnino Eivero carecía absolutamente de título y que María Engracia Náter pagó un precio ficticio por dicha finca, sin embargo, no existe alegación ninguna en dicho párrafo de falta de buena fe por parte de la demandada Isabel Núñez Eivera. En verdad que no hay alegación alguna de mala fe en contra de María Engra-cia Náter, con excepción de que el precio de la venta que le hizo Eivero ‘era ficticio, cuya afirmación es compatible con la existencia de una justa causa y por tanto con el hecho de haber procedido ella de buena fe.
Como la buena fe se presume siempre, cuando un deman-dante admite que el demandado o sus causantes tienen un justo título y admite también que ha transcurrido el tiempo necesario para adquirir título por prescripción, la falta de buena fe debe ser alegada y la obligación de probarla incumbe a dicho demandante, suponiéndose siempre que el demandado funda su derecho en un título por prescripción. La única alegación de mala fe aparece en el párrafo décimoquinto de la demanda.
Bajo los hechos alegados, el demandante hubiera quedado obligado a probar que Isabel Núñez Eivera entró en pose-sión de 147 cuerdas de terrenos pertenecientes a la finca “Is-leta” a instancia y a nombre de su legítimo padre y su fami-lia desde la fecha de su ausencia para los Estados Unidos, o sea desde el año 1885 en adelante. Los hechos presentados en el juicio fueron bastante distintos. Isabel Núñez Eivera adquirió su finca en el año 1881 e inscribió sus derechos en el registro de la propiedad. No hubo prueba satisfactoria, si es que alguna fué presentada, de que la demandada supiera que su padre hubiera poseído alguna vez la finca en cuestión. Su abuela, María Engracia Náter, vivió en la finca con com-pleto conocimiento de Juan Basilio Núñez, que era el yerno de la mencionada María Engracia Náter. Según ya hemos. *741dicho, el hecho de que se expresara falsamente el precio de la venta no probaría la mala fe de María Engracia Náter. En una de las escrituras posteriores en la cadena de títulos de la demandada se hizo constar el hecho de la verdadera cansa entre las partes, pero aun cuando la causa fuera falsa no per-judicaría a la demandada Isabel Núñez Eivera.
En el juicio se trató de demostrar que las rentas las reci-bía Isabel Núñez Eivera, pero la prueba sólo- tendió a mos-trar que Fidel Guillermety cobraba éstas y las entregaba a la hermana Josefa Núñez Eivera. No hubo prueba de .que Isabel Núñez Eivera quedara al frente de la finca a nombre y a instancia de su padre o su familia.
Deberá notarse que en el párrafo 20 de la demanda se alega que los demandados reconocieron las participaciones hereditarias de los demandantes en la finca “Isleta. ” La única prueba tendente a mostrar tal alegación es la de que Gonzalo Núñez en el año 1890 renunció todos sus derechos en la pequeña porción hereditaria de sus padres a favor de los herederos de Josefa Eivera Núñez. Convenimos con los apelantes en que esta renuncia no era obligatoria para Gonzalo Núñez por carecer de los requisitos legales necesarios, pero en cambio la aceptación de esta renuncia por parte de los herederos de Josefa Núñez Eivera no obligaba a Isabel Núñez Eivera, y además no se hizo referencia alguna en esta renuncia a ninguna propiedad determinada.. No existe prueba de que Isabel Núñez Eivera jamás reconociera el derecho de propiedad de los demandantes o de alguno de los mismos.
La corte inferior parece ser de opinión de que Isabel Núñez Eivera probó tener un título válido sin que fuera necesario alegar la cuestión de prescripción, y nos inclinamos a creer igual cosa. La escritura de Manuel Saturnino Eivero fué otorgada en el año 1869 y este pleito se inició en 1911, habien-do, por consiguiente, transcurrido más de cuarenta años desde la fecha en que se otorgó la escritura de este traspaso por Manuel Saturnino Eivero a favor de María Engracia Náter. María Engracia Náter estaba en posesión de la finca, *742alegando al parecer el dominio de la misma. La escritura que se otorgó a su favor expresaba que Manuel Saturnino Eivero adquirió la finca de Juan Basilio Núñez. Después de este lapso de tiempo la presunción está a favor de que lo con-signado en la escritura era correcto y la subdivisión 33 del artículo 102 de la Ley de Evidencia expresa, que un documento o escrito de más de trienta años es auténtico cuando ha sido generalmente acatado como auténtico por personas interesa-das en la cuestión y explicada satisfactoriamente su custodia. El documento en cuestión tiene más de treinta años y la pose-sión del mismo es de feolia anterior a la posesión de Isabel. Núñez Eivera en el año 1881. Creemos que el demandado mostró tener un buen presunto título y que dicho título no fué destruido por la prueba presentada por el demandante.
Eesulta innecesario, pues, considerar la otra defensa en cuanto a la prescripción de la acción.
La sentencia debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados- del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.